Name: 87/547/EEC: Commission Decision of 4 November 1987 on the approval of the aid programme for the improvement of agriculture in the autonomous province of Bolzano drawn up in accordance with Council Regulation (EEC) No 1401/86 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  agricultural policy
 Date Published: 1987-11-18

 Avis juridique important|31987D054787/547/EEC: Commission Decision of 4 November 1987 on the approval of the aid programme for the improvement of agriculture in the autonomous province of Bolzano drawn up in accordance with Council Regulation (EEC) No 1401/86 (Only the Italian text is authentic) Official Journal L 327 , 18/11/1987 P. 0026 - 0027*****COMMISSION DECISION of 4 November 1987 on the approval of the aid programme for the improvement of agriculture in the autonomous province of Bolzano drawn up in accordance with Council Regulation (EEC) No 1401/86 (Only the Italian text is authentic) (87/547/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1401/86 of 6 May 1986 introducing a common action for the encouragement of agriculture in certain less-favoured areas of northern Italy (1), Whereas on 24 December 1986 the Italian Government forwarded, in accordance with Article 4 (1) of the above Regulation, the aid programme drawn up by the autonomous province of Bolzano; Whereas, at the request of the Commission, certain additions and adjustments to the programme were supplied on 9 June 1987; Whereas the programme meets the aims of the common measure described in Article 2 of the abovementioned Regulation; Whereas the programme contains the details required in Article 3 (1) of the above Regulation; Whereas the expenditure provided for in the programme falls within the limits laid down in Article 7 (2) of the Regulation and in addition complies with the allocations made to the autonomous province of Bolzano by the Italian State; Whereas the measures provided for in the programme are described in detail and are limited to its first two years of application; whereas, consequently, for subsequent year further details for evaluation must be supplied; Whereas in accordance with Article 8 of the Regulation, the Commission is to establish the procedures whereby it is to be informed of the progress of the development of the programme; Whereas the European Agricultural Guidance and Guarantee Fund Committee has been consulted on the financial aspects; Whereas the measures laid down in this decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The aid programme for the improvement of agriculture drawn up by the autonomous province of Bolzano and forwarded by the Italian Government on 24 November 1986, as subsequently supplemented and amended on 9 June 1987, is hereby approved in accordance with Regulation (EEC) No 1401/86. Article 2 The Italian Government shall forward to the Commission not later than the expiry of the first years of application of the programme an addendum to it containing further details for evaluating the measures provided for in respect of subsequent years. Article 3 The Italian Government shall in addition inform the Commission of the progress of the development programme being carried out in the autonomous province of Bolzano in a two-yearly summary report on the measures carried out, those in hand and those planned, accompanied by the table shown in the Annex hereto. Article 4 This Decision is addressed to the Italian Republic. Done at Brussels, 4 November 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 128, 14. 5. 1986, p. 5. ANNEX Report on the progress of the development programme pursuant to Article 8 of Regulation (EEC) No 1401/86 REGION TWO-YEAR PERIOD 1.2.3.4.5.6,7.8 // // // // // // // // Code // Type of measure // Total amount measures planned in the programme // Total amount measures completed // Total amount measures in hand // Contribution to be borne by the EAGGF // Note // 1.2.3.4.5.6.7.8 // // // // // // applied for // to be applied for // // // // // // // // // // 1 // 2 // 3 // 4 // 5 // 6 // 7 // // // // // // // // // // a // Improvement to rural infrastructure // // // // // // // b // Forestry improvement // // // // // // // c // Land consolidation // // // // // // // d // Prevention of soil erosion // // // // // // // e // Improvement of farmland // // // // // // // f // Improvement or setting up of infrastructure to encourage rural tourism // // // // // // // // // // // // // //